Exhibit 10.35

 

STOCK PURCHASE OPTION AND RESTRICTION AGREEMENT

 

THIS STOCK PURCHASE OPTION AND RESTRICTION AGREEMENT (the “Option”) is made as
of this 27th day of May, 2005, to be effective as of May 27, 2005, by and among
D. Michael Stout, M.D. (the “Shareholder”), UCI Medical Affiliates of South
Carolina, Inc., a South Carolina corporation (“UCI of SC”), and Carolina
Orthopedic & Sports Medicine P.A., a South Carolina professional corporation
(the “Company”).

 

WHEREAS, Shareholder is the owner of 1,000 shares of the issued and outstanding
shares (the “Shares”) of the common stock of the Company;

 

WHEREAS, UCI of SC requires that the Shareholder grant this Option pursuant to
which UCI of SC may require that the Shareholder offer to sell any and all
shares of the common stock of the Company owned by Shareholder, including but
not limited to the Shares, to a person or persons selected by UCI of SC in
accordance with the terms and conditions set forth herein; and

 

WHEREAS, the Shareholder is the sole shareholder of the Company, and the Shares
represent all the issued and outstanding capital stock of the Company.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the Shareholder hereby irrevocably grants unto UCI of
SC and its successors and assigns (the “Optionholder”) an option to the person
or persons selected by the Optionholder (the “Purchaser”) to purchase any and
all shares of the common stock of the Company now or hereafter owned by
Shareholder, including but not limited to the Shares, at the price and upon the
terms and conditions described herein, exercisable upon presentation of this
Option and payment of the purchase price as follows:

 

1. Option Share: Shareholder represents and warrants that: (a) as of the date
hereof, the Shares constitute all the issued and outstanding shares of stock or
other securities held directly or indirectly by Shareholder in the Company; and
(b) Shareholder owns, and shall deliver at the closing (as described below), the
Shares free and clear of all of pledges, options, security interests, liens,
claims, or other encumbrances whatsoever and has full right, power, and
authority to option and transfer the Shares as described herein.

 

2. Exercise Price: Exercise of this Option requires the payment of One Hundred
and No/100 ($100.00) Dollars in cash or personal check by the Purchaser to the
Shareholder (the “Exercise Price”).

 

3. Option Period: This Option shall expire, and the Shareholder’s restrictions
hereunder shall terminate, upon the earlier of (i) three years after the
effective date of the dissolution of the Company, unless the Company is earlier
reinstated pursuant to the South Carolina Business Corporation Code, as amended,
in which event this Option shall not terminate; or (ii) the consummation of the
exercise of this Option as set forth herein; or (iii) the written consent of UCI
of SC.



--------------------------------------------------------------------------------

4. Option Exercise: The Optionholder may exercise this Option by providing
written notice (an “Exercise Notice”) indicating the name of the Purchaser(s),
to the Shareholder at the Shareholder’s notice address set forth below,
whereupon closing of the purchase of the Share shall take place at the date set
forth in the Exercise Notice (but not sooner than one (1) day nor later than ten
(10) days after the date the Exercise Notice is delivered to the Shareholder),
or at such other date as the Purchaser and the Shareholder shall agree. Closing
shall take place at the principal office of UCI of SC in Columbia, South
Carolina, or at such other place as the Optionholder and the Shareholder shall
agree. Notwithstanding anything contained herein, the purchase of the Shares
pursuant to this Option shall be effective for all purposes at the time the
Purchaser tenders payment to the Shareholder of the Exercise Price, whereupon
for all purposes Shareholder shall no longer be a shareholder of the Company,
and the Purchaser shall be deemed to own all right, title and interest in and to
all the shares of the common stock of the Company owned by the Shareholder,
including but not limited to, the Shares.

 

5. Transfer Upon Exercise: Upon delivery to the Shareholder of the Exercise
Notice by the Optionholder, the Shareholder (or in the event of the
Shareholder’s death, the personal representative of Shareholder) shall timely
deliver or cause to be delivered to the Purchaser on the date and at the place
of closing set forth in the Exercise Notice such stock certificates and stock
powers, duly endorsed for transfer, as are necessary to complete the transfer of
the Shares to Purchaser. Upon delivery to the Purchaser of such instruments, the
Purchaser shall immediately pay the Exercise Price to the Shareholder.

 

6. Restrictions on Shares: So long as this Option remains outstanding, (a) the
Shareholder shall retain full title to, and reserve for the benefit of the
Optionholder, the Shares; (b) certificates representing the Shares shall bear an
appropriate legend reflecting the Optionholder’s rights under this Option; and
(c) the Shareholder shall not transfer the Shares except pursuant to this Option
without the Optionholder’s prior written consent which may be withheld for any
or no reason. Any transfer in violation of this Section shall be null, void, and
without effect. The Shareholder hereby acknowledges that the restrictions set
forth in this Section are necessary to maintain the number and identity of the
shareholders of the Company and are not manifestly unreasonable. Each
certificate evidencing shares of stock of the Company now or hereafter held by
the Shareholder shall bear a conspicuous statement in substantially the
following form:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO THAT CERTAIN STOCK
PURCHASE OPTION AND RESTRICTION AGREEMENT (THE “OPTION”), A COPY OF WHICH IS ON
FILE WITH THE SECRETARY OF THE COMPANY. ANY PURPORTED TRANSFER OR DISPOSITION OF
SUCH SHARES IN VIOLATION OF THE OPTION SHALL BE COMPLETELY NULL AND VOID.

 

7. Voting and Other Shareholder Rights: Optionholder shall have none of the
voting or other rights of a shareholder with respect to the Shares which are the
subject of this Option granted hereby until such Shares have been fully paid for
upon valid exercise of this Option.

 

-2-



--------------------------------------------------------------------------------

8. Anti-Dilution Features: In the event that the Company proposes, while this
Option remains outstanding, (a) to make a stock dividend, stock distribution,
stock split, reverse stock split, stock reclassification, or (b) to undergo a
recapitalization, merger, consolidation, share exchange, or sale of all or
substantially all assets in return for securities of another company, the
Exercise Price and/or the number of shares subject to this Option shall be
adjusted equitably so that the Optionholder shall be entitled to require that
the Shareholder transfer to the Purchaser appointed by the Optionholder for a
proportionate aggregate price an equity and economic position in the Company
consistent with the equity and economic position in the Company available under
this Option at the date hereof. Notwithstanding anything contained herein to the
contrary, in the event for any reason the Shareholder is the owner of multiple
shares of the capital stock of the Company, the term “Shares” as used herein
shall be deemed to include any and all such shares of the capital stock of the
Company owned by Shareholder from time to time.

 

9. Resignation: The Shareholder shall be deemed to have resigned as an officer
and director of the Company at the time the Purchaser tenders payment to the
Shareholder of the Exercise Price as set forth in Section 4.

 

10. License to Practice Physical Therapy: The Shareholder hereby represents and
warrants that as of the date hereof Shareholder is licensed to practice physical
therapy in the State of South Carolina.

 

11. Notice of Certain Events: So long as this Option has not expired or been
terminated pursuant to Section 3 hereof, (i) if the Company shall desire to
amend its bylaws or its Articles of Incorporation; or (ii) if any capital
reorganization of the Company, reclassification of the capital stock of the
Company, consolidation or merger of the Company with or into another
corporation, sale lease, or transfer of all or substantially all of the property
and assets of the Company shall desire to be effected; or (iii) if the Company
shall desire to pay any dividend, in shares of stock or cash or otherwise, or
make any distribution upon the shares of its capital stock, then in any such
case, the Company shall cause to be delivered to the Optionholder, at least
thirty (30) days prior to the record date fixed for the purpose of determining
shareholders entitled to vote on such action, or to receive such dividend,
distribution, or offer, or to receive shares or other assets deliverable upon
such reorganization, reclassification, consolidation, merger, sale, lease,
transfer, dissolution, liquidation, or winding up, as the case may be, a notice
containing a brief description of the proposed action and stating such record
date.

 

12. Specific Performance: Each party hereto acknowledges and agrees that the
other parties hereto would be damaged irreparably in the event any of the
provisions of this Option are not performed in accordance with their specific
terms or otherwise breached. Accordingly, each party agrees that the other
parties hereto shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Option and to specifically enforce this
Option and the terms and provisions hereof in any action instituted in any court
of the United States of any state thereof having jurisdiction over the parties
and the matter, in addition to any other remedy to which it may be entitled, at
law or in equity.

 

13. Power of Attorney: Shareholder hereby irrevocably designates, makes,
constitutes and appoints the Company (and all persons designated by the Company)
as the Shareholder’s true and lawful attorney (and agent-in-fact) and the
Company, or the Company’s designee, may

 

-3-



--------------------------------------------------------------------------------

without notice to Shareholder and in either the Shareholder’s or the Company’s
name, execute and deliver any and all stock certificates, stock powers,
affidavits, and other documents to be executed and/or delivered by Shareholder
pursuant to, or in connection with, this Option.

 

14. Miscellaneous: The Optionholder shall be entitled to assign this Option to
any person or other entity, including but not limited to any corporation
controlled by or under common control with the Optionholder, or in connection
with the acquisition of, or the sale of substantially all of, the assets of the
Optionholder. This option may not be assigned by Shareholder without the prior
written consent of the Optionholder. This Option shall inure to the benefit of
the Optionholder and its successors and assigns and shall be binding upon the
Shareholder and his heirs and permitted assigns. This Option may be modified or
amended, and rights and obligations hereunder may be waived, only in writing,
signed by the Optionholder and the Shareholder. This Option shall be governed by
and construed in accordance with the laws of the State of South Carolina. The
parties consent to jurisdiction and venue for any dispute arising hereunder in
the courts for Richland County, South Carolina. All terms and provisions of this
Option shall be severable from all other terms and provisions of this Option.
Notices required or permitted hereunder must be in writing and shall be deemed
given when placed in the U.S. certified mail, return receipt requested, with
postage prepaid, addressed to the recipient at the notice address set forth
below, or when personally delivered to the recipient.

 

[SIGNATURE PAGE ATTACHED]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase Option
and Restriction Agreement under seal to be legally binding and effective this
27th day of May, 2005.

 

Notice Addresses:    SHAREHOLDER:

4416 Forest Drive

Columbia, SC 29206

  

 

/s/ D. Michael Stout, M.D.

--------------------------------------------------------------------------------

     D. Michael Stout, M.D.      UCI OF SC:      UCI MEDICAL AFFILIATES OF SOUTH
CAROLINA, INC. 4416 Forest Drive          

Columbia, South Carolina 29206

Attn: Jerry F. Wells, Jr.

   By:   

/s/ Jerry F. Wells, Jr.

--------------------------------------------------------------------------------

          Jerry F. Wells, Jr.      Its:    Executive Vice-President and Chief
Financial Officer      COMPANY:      CAROLINA ORTHOPEDIC & SPORTS MEDICINE, P.A.
4416 Forest Drive          

Columbia, South Carolina 29206

Attn: Jerry F. Wells, Jr.

   By:   

/s/ Jerry F. Wells, Jr.

--------------------------------------------------------------------------------

          Jerry F. Wells, Jr.      Its:    Secretary

 

-5-